         Case 2:21-cv-00548-GJP Document 9 Filed 07/27/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SVETLANA DVORTSOVA,

                      Plaintiff,
                                                         CIVIL ACTION
       v.                                                NO. 21-548

 CITY OF PHILADELPHIA,

                      Defendant.


                                       ORDER

      AND NOW this 27th day of July 2021, upon consideration of Defendant’s Motion

for Judgment on the Pleadings (ECF 5) and Plaintiff’s Response (ECF 7), it is

ORDERED that the Motion is DENIED.



                                               BY THE COURT:



                                                /s/ Gerald J. Pappert
                                               ______________________
                                               GERALD J. PAPPERT, J.




                                           1
